AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                                       AMENDED .JUDGMENT IN A CRIMINAL CASE
                                   v.                                        (For Offenses Committed On or After November 1, 1987)
            LUKE CHRISTOPHERZOUVAS (1)
                                                                               Case Number:      3:18-CR-03070-JLS

                                                                             Edward P Swan, Jr.
                                                                             Defendant's Attorney
USM Number                         71401-298
!ZI Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT:
IRI pleaded guilty to count(s)               1 of the Indictment

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                         Count
18: 1956(a)(3)(B); 18:982(a)(l) and 982(b) - Money Laundering                                                                   1




    The defendant is sentenced as provided in pages 2 through                        6         of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)         2 through 8                                       are        dismissed on the motion of the United States.

!ZI   Assessment : $100.00 imposed


□     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                IRI Forfeiture pursuant to order filed        3/5/2019                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             June 14, 201 2


                                                                              ON. JANIS L. SAMMARTINO
                                                                             UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 LUKE CHRISTOPHER ZOUVAS (I)                                             Judgment - Page 2 of 5
CASE NUMBER:               3: I 8-CR-03070-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration at CI Taft to accommodate family visits




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at
            ---------                  A.M.                   on
       • as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       IZl   on or before September 13, 2019 before 12:00 PM
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 18-CR-03070-JLS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               LUKE CHRISTOPHER ZOUVAS (I)                                                   Judgment - Page 3 of 5
     CASE NUMBER:             3:18-CR-03070-JLS

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years

                                              MANDATORY CONDITIONS
I.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   • The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3: 18-CR-03070-JLS
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  LUKE CHRISTOPHERZOUVAS (1)                                                             Judgment - Page 4 of 5
  CASE NUMBER:                3: l 8-CR-03070-JLS


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: l 8-CR-03070-JLS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              LUKE CHRISTOPHER ZOUVAS (I)                                             Judgrnent - Page 5 of 5
 CASE NUMBER:            3:18-CR-03070-JLS

                                  SPECIAL CONDITIONS OF SUPERVISION


      1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer. Allow for reciprocal release of information between the probation
         officer and the treatment provider. May be required to contribute to the costs of services rendered in an
         amount to be determined by the probation officer, based on ability to pay.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
         Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
         contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
         for revocation; the defendant shall warn any other residents that the premises may be subject to searches
         pursuant to this condition.
     4. Provide complete disclosure of personal and business financial records to the probation officer as
         requested.
     5. Complete 150 hours of community service in a program approved by the probation officer.
     6. Be monitored for a period of 8 months with the location monitoring technology at the discretion of the
         probation officer. The offender shall abide by all technology requirements and shall pay all or part of the
         costs of participation in the location monitoring program, as directed by the court and/or the probation
         officer. In addition to other court-imposed conditions of release, the offender's movement in the
         community shall be restricted as specified below:
                 You are restricted to your residence at all times except for employment; education; religious
                 services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
                 court-ordered obligations; or other activities as preapproved by the probation officer (Home
                 Detention).


II




                                                                                               3: 18-CR-03070-JLS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                          V.                              (For Offenses Committed On or After November I, 1987)
               LUKE CHRISTOPHERZOUVAS (!)
                                                                             Case Number:          3:18-CR-03070-JLS

                                                                          Edward P Swan, Jr.
                                                                          Defendant's Attorney
USM Number                                71401-298
 !ZI   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
0 pleaded guilty to count(s)                    1 of the Indictment

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                          Count
18: 1956(a)(3)(B); 18:982(a)(]) and 982(b) - Money Laundering                                                                    I




    The defendant is sentenced as provided in pages 2 through                       5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

0      Count(s)      2 through__________
                    ___        8
                               ......:;  _ are                                 dismissed on the motion of the United States.

i:gJ   Assessment : $ I 00.00 imposed


•      JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
0   No fine                cg] Forfeiture pursuant to order filed        3/5/2019                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                          Tune 14 2012
                                                                          Date of Imposition of Sentence



                                                                          HON. JANIS L. SAMMARTINO
                                                                          UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 LUKE CHRISTOPHER ZOUVAS(!)                                               Judgment - Page 2 of 6
CASE NUMBER:               3:18-CR-03070-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8 months




•      Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 181   The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration at CI Taft to accommodate family visits




•      The defendant is remanded to the custody of the United States Marshal.

D      The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.
                                                                   ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       181   on or before September 13, 2019 before 12:00 PM
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 18-CR-03070-JLS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               LUKE CHRISTOPHER ZOUVAS (I)                                                   Judgment - Page 3 of 6
     CASE NUMBER:             3:18-CR-03070-JLS

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years

                                              MANDATORY CONDITIONS
I.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   • The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: 18-CR-03070-JLS
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  LUKE CHRISTOPHER ZOUVAS (I)                                                             Judgment - Page 4 of6
   CASE NUMBER:                3:18-CR-03070-JLS

                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant, must not own, possess, or have access to a firearm, annnunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

·13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                     3:18-CR-03070-JLS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              LUKE CHRISTOPHER ZOUVAS (I)                                             Judgment- Page 5 of6
 CASE NUMBER:            3:18-CR-03070-JLS

                                  SPECIAL CONDITIONS OF SUPERVISION


      1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
         directed by the probation officer. Allow for reciprocal release of information between the probation
         officer and the treatment provider. May be required to contribute to the costs of services rendered in an
         amount to be determined by the probation officer, based on ability to pay.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
         Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
         contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
         for revocation; the defendant shall warn any other residents that the premises may be subject to searches
         pursuant to this condition.
     4. Provide complete disclosure of personal and business financial records to the probation officer as
         requested.
     5. Complete 150 hours of community service in a program approved by the probation officer.
     6. Be monitored for a period of 8 months with the location monitoring technology at the discretion of the
         probation officer. The offender shall abide by all technology requirements and shall pay all or part of the
         costs of participation in the location monitoring program, as directed by the court and/or the probation
         officer. In addition to other court-imposed conditions of release, the offender's movement in the
         community shall be restricted as specified below:
                 You are restricted to your residence at all times except for employment; education; religious
                 services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
                 court-ordered obligations; or other activities as preapproved by the probation officer (Home
                 Detention).


II




                                                                                               3:18-CR-03070-JLS
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:            LUKE CHRISTOPHER ZOUVAS(!)                                               Judgment - Page 6 of 6
    CASE NUMBER:          3: 18-CR-03070-JLS


                                                  FINE

The defendant shall pay a fine in the amount of    _$=-4.c.cOc...cOc.c.O~O~_ _ _ _ _ unto the United States of America.




This swn shall be paid _x_ irrunediately.
                           as follows:




The Court has determined that the defendant     does           have the ability to pay interest. It is ordered that:
x      The interest requirement is waived.
       The interest is modified as follows:




                                                                                                 3: 18-CR-03070-JLS
